Motion Granted; Appeal Dismissed and Memorandum
Opinion filed November 9, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00219-CV
____________
 
IN THE ESTATE OF LUCILLE REILY RICHARDSON, DECEASED
 

 
On Appeal from the Probate Court
Galveston County, Texas
Trial Court Cause No. 68,515
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 14, 2010.  On November 5, 2010, the
parties filed a joint motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The
motion is granted.
Accordingly,
the appeal is ordered dismissed.
                                                                                    
                                                                        /s/        Kent
C. Sullivan
                                                                                    Justice
 
Panel consists of Justices Frost, Boyce, and Sullivan.